Title: To George Washington from Ephraim Blaine, 4 February 1778
From: Blaine, Ephraim
To: Washington, George



Camp Valley Forge Feby 4th 1778

A Few Queries for the Consideration of His Excellency General Washington, & the Honorable the Committee of Congress now sitting at Moore Hall.
1st  As this is the Season for procuring the Stall’d Beef, and a time we shall be Necessiated to Issue Pork, would allowing the Soldiery 1½ lb. Bread or Flour & ¾ lb. Beef or Pork be a sufficient ration untill there is an appearence of a more Plentiful supply of the Article of Meet.
2nd  Could not some Method be imediately taken to induce the Farmers to put up one or more of their Grown Cattle to feed which might be in good order for Beef by the Month of April & May to deliver for the use of the Army.
An address from His Excellency to the People for that Purpose might be of great service.
I will undertake to Circulate them through my district, and make not the least doubt it will produce near three or four Thousand Head of Good Cattle.
3rd  There are a Number of Cattle along the Beaches near Cape May, & Little Egg Harbour in Jersey. are they in danger of the Enemy? would it not be prudent to have them Collected without delay & places prepard to have them fed for Beef.
4th  What ought to be given for Barrel’d Pork seized from People near the Salt Works—the Value those People hold upon their Salt, and was obliged to give will advance it far above what I can think of Giving—Underneath is an Estimate I have made.

          
            220 lb. Pork @ £5 ⅌ct
            £11. 0.0
          
          
            ½ Bushel Salt @ 20 Drs
            3.15. 
          
          
            Barrel
            .15. 
          
          
            
            £15.10.0
          
        
5thly  Should not some Method be taken to secure a Large Quantity of Whiskey—the People pay no regard to the Law pass’d by the Assembly of this State for regulating the prices. and no Spirited Measures are persued by the Executive Authority to put those Laws into execution—ought not large Quantities of Whiskey to be purchased for the ensuing Campaign.

6thly  Ought not some Method be taken to secure all the Beef Cattle in North Carolina & the back parts of Virginia for the Army & Stop Forestallers from Buying any, those persons have been a great injury to the publick, and have greatly added to the extravagant prices of every article wanted for the Army.
